   1:20-cv-00821-DCC-SVH          Date Filed 04/01/21     Entry Number 71      Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Morris D. Green,                          )        C/A No. 1:20-cv-00821-DCC-SVH
                                          )
                              Plaintiff,  )
                                          )
v.                                        )                  ORDER
                                          )
Dr. Collins, Franklin, Lt. Broadwater,    )
                                          )
                              Defendants. )
________________________________ )

        Plaintiff brings this action alleging violations his civil rights pursuant to Bivens v.

Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 397

(1971). In reviewing Plaintiff’s filings, it appears to the Court that this pro se litigant has

a colorable claim but lacks the capacity to properly present such claims. Zuniga v. Effler,

2012 WL 2354464 (4th Cir. 2012). In such a circumstance, the Court has the discretion

to appoint counsel for the pro se litigant if the party is unable to afford counsel. 28 U.S.C.

§ 1915(e).       The Court finds that appointment of counsel is proper under these

circumstances and appoints Charles J. Hodge of Hodge & Langley Law Firm as counsel

for Plaintiff.


        IT IS SO ORDERED.

                                                          s/ Donald C. Coggins, Jr.
                                                          United States District Judge
April 1, 2021
Spartanburg, South Carolina




                                               1
